Citation Nr: 0305325	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  01-04 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from March 1983 to May 1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from September and October 1996 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Waco, Texas (RO) which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  The veteran is currently service-connected for a 
postoperative left inguinal hernia with chronic pain 
syndrome, evaluated as 30 percent disabling; thoraco-lumbar 
strain with degenerative joint disease of the thoracic spine, 
evaluated as 20 percent disabling; cervical spondylosis with 
stenosis and disc protrusion, evaluated as 20 percent 
disabling; postoperative residuals of right carpal tunnel 
syndrome, evaluated as 10 percent disabling; and bilateral 
hearing loss with tinnitus, evaluated as noncompensable.

3.  The veteran reported on his TDIU applications that he had 
completed high school; that his past work experience included 
a position as a storekeeper while serving in the United 
States Navy; and that he last worked full-time in May 1992.

4.  The veteran's service-connected disabilities are 
sufficiently severe as to hinder his ability to obtain and 
retain employment.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating 
based on individual unemployability, due to service-connected 
disabilities (TDIU), have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.18 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that he is entitled to a 
total disability evaluation based on individual 
unemployability due to his service-connected disabilities.  
Specifically, the veteran asserts that his service-connected 
left inguinal hernia with chronic pain syndrome, thoraco-
lumbar strain with degenerative joint disease, cervical 
spondylosis with stenosis and disc protrusion, right carpal 
tunnel syndrome, and bilateral hearing loss with tinnitus 
render him unable to secure or follow a substantially gainful 
occupation.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The rating decisions 
and the statement of the case issued in connection with the 
veteran's appeal, as well as additional correspondence to the 
veteran, have notified him of the evidence considered, the 
pertinent laws and regulations, and the reason that his claim 
was denied.  The RO indicated that it would review the 
information of record and determine what additional 
information is needed to process the veteran's claim. The RO 
also informed the veteran of what the evidence must show in 
order to grant entitlement to a TDIU, as well as provided a 
detailed explanation of why the requested benefit was not 
granted.  In addition, the statement of the case discussed 
the criteria for granting entitlement to a TDIU, as well as 
other regulations pertaining to his claim.  Similarly, 
letters to the veteran, from the RO, notified him as to what 
kind of information was needed from him, and what he could do 
to help his claim.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (requiring VA to notify the veteran of what 
evidence he was required to provide and what evidence VA 
would attempt to obtain).  Accordingly, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and VA medical 
records have been obtained.  In addition, the veteran was 
afforded several VA examinations and a hearing before the 
Board in connection with his claim.   The veteran and his 
representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist has been satisfied and 
the case is ready for appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also VAOPGCPREC 
16-92.

According to the laws and regulations, entitlement to a 
finding of TDIU requires evidence of impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned:  
1) if there is only one disability, this disability is rated 
as 60 percent disabling or more; and 2) if there are two or 
more disabilities, at least one disability is rated as 40 
percent disabling or more, and there is sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a).  To meet the requirement of 
"one 60 percent disability" or "one 40 percent 
disability," the following will be considered as one 
disability:  (1) disability of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from one common etiology; (3) 
disabilities affecting a single body system; (4) multiple 
injuries incurred in action; and (5) multiple disabilities 
incurred as a prisoner of war.  Id.  In addition to the 
foregoing, there must be evidence that the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  Id.  Marginal employment is not considered 
substantially gainful employment.  Id.  A total disability 
rating may also be assigned pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b) for veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a). 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the 
United States Court of Veterans Appeals (the Court), 
discussed the standard in determining the meaning of 
"substantially gainful employment," as set forth by the 
United States Court of Appeals in Timmerman v. Weinberger, 
510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits.  The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

Service connection is presently in effect for a postoperative 
left inguinal hernia with chronic pain syndrome, evaluated as 
30 percent disabling; thoraco-lumbar strain with degenerative 
joint disease of the thoracic spine, evaluated as 20 percent 
disabling; cervical spondylosis with stenosis and disc 
protrusion, evaluated as 20 percent disabling; postoperative 
residuals of right carpal tunnel syndrome, evaluated as 10 
percent disabling; and bilateral hearing loss with tinnitus, 
evaluated as noncompensable.  The veteran is not currently 
service-connected for any other disabilities.  The veteran's 
combined disability evaluation is 60 percent.  In light of 
the foregoing, the veteran fails to satisfy the minimum 
percentage requirements for individual unemployability under 
38 C.F.R. § 4.16(a).  As such, the Board must determine if he 
is eligible for a total disability evaluation on an extra-
schedular basis.

Veterans who are unable to secure and follow a substantially 
gainful occupation by reason of their service-connected 
disabilities may be assigned a total disability evaluation on 
an extra-schedular basis.  This type of total disability 
evaluation is warranted where a veteran is unemployable 
because of service-connected disabilities, but fails to meet 
the percentage requirements of 38 C.F.R. § 4.16(a).  Extra-
schedular considerations include information regarding the 
veteran's service-connected disabilities, employment history, 
educational and vocational attainment, and any other factors 
that may have bearing on the issue.  See 38 C.F.R. § 4.16(b).

According to the veteran's February 1996 TDIU application, 
the veteran reported that he last worked in May 1992.  The 
veteran worked as a storekeeper while serving in the United 
States Navy.  His September 1996 TDIU application indicates 
that he worked a minimum of 60 hours per week for 
approximately 9 years, from 1983 to 1992.  The February 1996 
application also indicates that the veteran attempted to 
apply for jobs in various retail chains.  His September 1996 
application indicates that the veteran registered for job 
placement at the Texas Employment commission and a private 
temporary employment agency.  The veteran contends that he 
had not worked since his medical discharge from the Navy and 
that he had not received any interviews or offers of 
employment, despite his attempts at finding employment.

A February 1993 letter from a VA Vocational Rehabilitation 
and Counseling Officer indicates that the veteran was denied 
vocational rehabilitation training due to his service-
connected disabilities.

Records associated with the veteran's application for Social 
Security disability benefits, dated September 1993, indicate 
that the veteran was granted Social Security benefits for his 
left inguinal pain syndrome and carpal tunnel syndrome, which 
resulted in "disabling pain," which precluded him from 
working above the sedentary level.  The Social Security 
Administration also found that he became disabled in April 
1991, which was the date he last worked at a substantially 
gainful activity.

A June 1995 VA medical record indicated that the veteran 
wished to improve his four years of chronic pain so that he 
could be employed.  Examination showed that the veteran had a 
balanced gait, symmetrical weight bearing, and full range of 
motion of the hip.  There was pain to palpation in the 
proximal adductor longus and pectineus muscles.  The 
examining provider opined that the location of the veteran's 
pain was unrelated to the veteran's previous hernia repairs.

March 1996 VA examination reports indicate that the veteran 
had right carpal tunnel syndrome, chronic low back strain, 
and a pinched nerve in the neck.  He complained of pain in 
the left groin and scrotum, posterior neck pain, and numbness 
of the right hand.  He also complained of pain in the left 
inguinal area, with reduced sleep at night due to his pain, 
increased pain upon prolonged sitting or standing, and 
stabbing pains in the left groin when walking, for which he 
hyperadducted his left hip to avoid.  Examination showed that 
the veteran walked with a cane in the right hand, a limp on 
the left leg, and a bizarre gait.  He wore a right wrist 
splint.  Range of motion of the lumbar spine was flexion to 
80 degrees, extension to 35 degrees, lateral flexion to 40 
degrees, and rotation to 35 degrees.  Range of motion of the 
cervical spine was flexion to 30 degrees, extension to 30 
degrees, lateral flexion to 40 degrees, rotation to 55 
degrees.  The veteran was right-handed.  Abdominal 
examination showed moderate obesity, moderate tenderness over 
the left inguinal area, and tenderness over the medial aspect 
of the left upper anterior thigh area.  Diagnoses were right 
carpal tunnel syndrome, chronic low back strain, pinched 
nerve in the neck, and genitofemoral nerve syndrome with 
complaint of intractable constant pain following an in-
service inguinal hernia repair.

A July 1996 radiology report shows that the veteran had 
degenerative joint disease of the thoracic spine at the T5-T6 
level.  

A November 1996 VA medical record indicates that the veteran 
reported that he had a "chronic pain problem" and 
complained of gastrointestinal upset due his pain 
medications, including occasional vomiting and "lots of 
acid."  He also reported that he developed pain in the 
incisional line from the area of his left inguinal hernia, 
which radiated into his left testicle, but that the pain went 
away.  Examination showed normal bowel sounds and a soft 
abdomen, without tenderness.  The diagnosis was probable 
degenerative joint disease and gastroesophageal reflux 
disease.

In June 1999, the veteran underwent surgery for his right 
carpal tunnel syndrome due to right medial neuropathy.  A 
right carpal tunnel release was performed.  Post-surgery the 
veteran had good strength to the right hand, with full 
flexion and extension of the digits and good healing of the 
wound.  Stitches were removed after approximately 24 days, 
and the veteran was noted as doing well, with improvement 
since the surgery, although there was still some numbness in 
his 1st through 3rd digits.  The veteran had fairly equal grip 
strength.  The examining provider noted that the veteran was 
interested in returning to work.  

The veteran was afforded another VA examination in October 
1999.  According to the report, the veteran complained of 
constant pain since his inguinal hernia surgery, which 
worsened with prolonged sitting or standing.  The veteran 
also complained of neck pain and stiffness.  He also reported 
spinal stenosis at C4-5 and disc protrusion at C5-6 and C6-7.  
In addition, the veteran complained of right carpal tunnel 
syndrome with peripheral nerve problems, and numbness and 
tingling of the right wrist.  He denied problems with 
strength of the right wrist, but reported residual pain due 
to scar tissue from his carpal tunnel release surgery.  The 
veteran related problems with his mid-thorax, and that he was 
diagnosed with degenerative changes at T5-6.  He also 
reported that he had a hiatal hernia related to 
gastroesophageal reflux disease.  Physical examination showed 
tenderness of the neck from C4 through C7, mostly on the left 
side, without muscle spasm.  Range of motion of the neck was 
slightly limited to the left and right, but flexion and 
extension were normal.  There was tenderness at T6 to 
palpation, with minimal muscle spasm bilaterally on the same 
level.  Range of motion of the thoracic and lumbar spines was 
normal.  The left inguinal area showed a positive linear 
scar, without keloid formation, erythema, or tenderness.  
There was tenderness deep in the inguinal area, close to the 
scrotum, but without swelling or erythema.  His abdomen was 
not tender or distended.  There was no evidence of 
hepatosplenomegaly, guarding, or rebound.  His right wrist 
had a 2-inch linear scar, without keloid formation, erythema, 
or tenderness.  Range of motion and strength of the wrist was 
normal.  The diagnoses were cervical spondylosis, thoracic 
degenerative joint disease, and chronic pain in the left 
inguinal area, most likely chronic pain secondary to hernia 
repair.  The examiner opined that the veteran's medical 
problems were mild, but occasionally moderate, and were 
exacerbated with activity and motion.  The examiner further 
stated that he could not assess the veteran's employability, 
since most of the veteran's problems came from inguinal area 
pain, which was difficult to assess.

The veteran was afforded a hearing before the Board in 
connection with another claim in October 2000.  The veteran 
testified that he had constant and severe pain in his groin 
due to his left inguinal hernia, for which he took Motrin or 
Naproxen.  He also testified that he tried to get employment 
through the Texas Employment Commission after his discharge 
from the military, but that he did not get any job interviews 
because he "was honest on [his] applications [as to] why 
[he] got out of the military."  He stated that his pain was 
too much for him to be able to work.  The veteran also stated 
that he was denied vocational rehabilitation benefits due to 
the nature of his service-connected disabilities.  The 
veteran's wife also testified, stating that the veteran has 
severe pain due to his hernia.

The veteran was afforded a second hearing before the Board in 
May 2002.  According to the transcript, the veteran testified 
that the constant pain in his left groin, due to his left 
inguinal hernia, prevented him from working.  He also 
testified that he last worked full-time in 1992, prior to his 
discharge from the military, and that he had been unable to 
find work since his discharge.  He related that he told one 
potential employer what his limitations due to his pain were, 
but that the employer was no longer interested once informed.  
He reported that he could not work, and had been denied 
vocational rehabilitation, because his pain prohibited him 
from sitting for prolonged periods of time or wearing tight-
fitting clothes.  He also reported that he was not receiving 
treatment for his hernia, but that he took medication for it, 
which helped, but did not completely alleviate the pain.  He 
stated that he also had an "eroding disc" in his mid-back 
and a pinched nerve in his neck, which kept him 
"incapacitated part of the time."  He also stated that the 
medication for his groin pain was the same as what he took 
for his back and neck disorders.  The veteran further related 
that surgery or other treatment was not being considered for 
his neck and back, and that his groin pain was worse than his 
back and neck pain.  He related that he had difficulty 
sleeping due to the pain.  The veteran's wife testified that 
the veteran's pain was such that he was unable to sit, stand, 
or walk for prolonged periods of time.  

A May 2002 VA medical record indicates that the veteran was 
seen for complaints of left groin pain since 1991.  A history 
of a left hernia repair in April 1991 followed by an 
ilioinguinal nerve excision in June 1991 was noted.  The 
veteran reported chronic left inguinal pain with intermittent 
sharp pain when sitting for prolonged periods since then, 
which was not relieved by medication or electrical current 
therapy.  Physical examination was negative for any obvious 
masses in the left inguinal region.  There was left 
intertriginal pain on palpation.  A left hernia repair scar 
was noted.  The assessment was genitofemoral nerve pain, 
without any hernias appreciated.

The veteran was most recently afforded a VA examination in 
connection with his claim in December 2002.  According to the 
report, the veteran reported that he developed chronic left 
inguinal hernia pain since his 1991 surgical repair, and that 
the pain worsened.  He complained of constant, "sharp-type" 
pain in his left inguinal area, with flare-ups after standing 
or sitting for more than 10 minutes, and that he was unable 
to wear tight-fitting clothes.  He stated that he was usually 
functional during the constant state of pain, but not during 
a flare-up.  He denied any alleviating factors for his pain, 
and reported that his current treatment was over the counter 
Tylenol, with limited relief.  He related that he had been 
unemployed since 1992 due to his chronic left inguinal pain, 
he had been using a walking cane since 1992, and that his 
left inguinal pain also impaired his physical activities at 
home.  The veteran also complained of mid-back pain since 
1986, which was described as "on-and-off" sharp, shooting 
pain in his thoracic spine, usually occurring every other day 
and lasting 7 to 8 hours at a time.  He stated that he had 
difficulty breathing during flare-ups, and that he required 
bed rest during flare-ups, although he stated that whirlpool 
therapy alleviated some of the pain.  He denied having 
surgery of the thoracic or lumbar spines.  The veteran also 
complained of cervical spine pain since 1986, which he 
described as a sharp, shooting pain, which radiated down his 
right arm.  He reported stiffness in his cervical spine and 
headaches, with occasional blurring vision.  He related that 
massage and hot and cold compresses relieved some of the 
pain, as did lying on his back with a pillow under his neck.  
He also related that he could usually function with the pain, 
but that it occasionally required bed rest.  He denied 
surgery and use of a cervical collar for his cervical spine.  
The veteran also reported that he was diagnosed with right 
carpal tunnel syndrome after experiencing numbness and 
tingling of the right hand, and that it progressively 
worsened since then.  He complained of "on-and-off" 
numbness approximately once a day, lasting about 2 hours at a 
time, which was alleviated by wearing his right wrist brace 
and applying an ice pack.  He denied any treatment for his 
right carpal tunnel syndrome, but stated that he had surgery 
approximately three years earlier, with temporary improvement 
of his symptoms.  The veteran was noted as being right-hand 
dominant.

Examination showed that the veteran walked with a painful, 
limping, and wide gait.  He had a scar on the left inguinal 
area, which had a soft texture, and was negative for 
tenderness on palpation.  There was no evidence of elevation, 
ulceration, or keloid formation.  Abdominal examination 
showed a soft abdomen, without tenderness, masses, or 
distension.  The veteran's right wrist was negative for 
deviation or deformity.  There was no tenderness or laxity, 
and range of motion was normal.  His surgical scar was well 
healed, Tinel's sign was negative, Phalen's sign was 
positive, and grip strength was a 4 out of 5.   The veteran's 
cervical spine was negative for a joint deformity or 
deviation.  There was tenderness to palpation.  Range of 
motion showed flexion to 20 degrees, hyperextension to 40 
degrees, lateral flexion to 35 degrees, and rotation to 55 
degrees.  Cervical strength on resistive muscle testing was 
within normal limits.  There was no evidence of atrophy of 
the sternocleidomastoid or trapezius muscles.  The veteran's 
thoracic and lumbar spines were negative joint deformity or 
deviation.  There was no tenderness to palpation and 
musculature was normal.  Range of motion showed flexion to 75 
degrees, hyperextension to 30 degrees, lateral flexion to 15 
degrees, and rotation to 20 degrees.  Heel and toe gait was 
painful.  Deep tendon reflexes were 2+ bilaterally and 
straight leg testing was negative.  The veteran's upper and 
lower extremities were negative for muscle atrophy, edema, or 
inflammation.  Strength was within normal limits and there 
was no tenderness to palpation.  Genital examination showed a 
normal penis, scrotum, and testicles.  The inguinal canals 
were negative for a hernia or adenopathy.  There was point 
tenderness at the left intertiginous area of his groin, but 
there was no evidence of inflammation, herniation, or 
discoloration.  There was increased pain with light touch.  
Neurological evaluation showed that the veteran's cranial 
nerves were intact, and the veteran's speech and coordination 
were normal.  Psychiatric evaluation was also normal.  

An EMG of the right hand showed moderately severe bilateral 
carpal tunnel syndrome.  An x-ray of the lumbosacral and 
thoracic spine showed normal curvature and vertebral bodies 
of the thoracic and lumbar spine; and minimal osteoarthritis 
with tiny osteophytes in the mid-thoracic and lower lumbar 
vertebral bodies; normal intervertebral disc spaces.  There 
was no evidence of spondylolisthesis or spondylolysis.  An 
MRI of the cervical spine showed diffuse changes of cervical 
spondylosis with reversal of the curvature at C3 with mild 
kyphosis; significant protrusion of the intervertebral disc 
at C4, which mildly compressed the spinal cord; and a right 
paracentral disc protrusion at C5, which mildly displaced the 
cord.  The diagnoses were postoperative inguinal hernia 
surgery with residual chronic pain syndrome; minimal thoracic 
degenerative joint disease with chronic pain syndrome, 
causing moderate functional impairment; chronic lumbosacral 
strain with minimal degenerative joint disease and residual 
chronic pain syndrome, causing moderate functional 
impairment; cervical spondylosis with disc protrusion and 
stenosis, with pain, causing moderate functional impairment; 
and right median nerve neuropathy, postoperative carpal 
tunnel surgery, with residual numbness causing mild 
functional impairment.  The examiner noted that the veteran's 
claims file and medical records were reviewed.  The examiner 
opined that the veteran's "multiple medical problems and 
chronic pain syndrome appear[ed] to severely limit his 
ability to retain gainful employment."

A review of the record shows that the veteran is unemployable 
as a result of his service-connected disabilities.  As noted 
above, the VA examiner in December 2002 deemed the veteran to 
be unemployable as a result of his service-connected 
disabilities and his chronic pain syndrome.  In addition, the 
October 1999 VA examiner found that the veteran's medical 
problems were exacerbated with activities and movement, which 
would undoubtedly interfere with his ability to work.  In 
this regard, the Board notes that the veteran's service-
connected disabilities each caused moderate functional 
impairment and that the veteran was denied vocational 
rehabilitation benefits due to his service-connected 
disabilities.  Likewise, the Board notes that the veteran's 
employment experience is limited to jobs in retail as a 
storekeeper, and that the veteran credibly testified that he 
was unable to find jobs in these fields due to physical 
limitations caused by the pain from his disabilities.  
Therefore, the Board finds that the evidence establishes that 
the veteran's service-connected disabilities are sufficiently 
severe as to preclude him from securing or following a 
substantially gainful occupation.

In conclusion, the Board finds that the preponderance of the 
evidence is in favor of a finding of entitlement to a TDIU.


ORDER

Subject to the laws and regulations governing awards of 
monetary benefits, a total disability rating based on 
individual unemployability, due to the veteran's service 
connected disabilities, is granted.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

